Title: From George Washington to Stephen Moylan, 23 October 1793
From: Washington, George
To: Moylan, Stephen


          
            Sir
            Mt Vernon Oct. 23d 1793
          
          Your letter of the 21st was handed to me last Night. As I expect to be in the vicinity
            of Philadelphia (German town I believe) on the first of November I shall decline saying
            any thing on the subject of your application ’til then—It being my invariable custom to
            possess myself of the circumstances of every case before I decide on a nomination to the
              office—With esteem & regard I am Sir Yr very Hble
            Servt
          
            G. W——n
          
        